LAW OFFICES OF KENNETH L. BAUM LLC
167 Main Street
Hackensack, New Jersey 07601
(201) 853-3030
(201) 584-0297 Facsimile
Attorney for Plaintiff, ICICI Bank UK PLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                         CASE NO. 20-11393 (SCC)

SALIL PRASAN MANILAL,                          Chapter 11

                        Debtor.


ICICI BANK UK PLC,                             ADV. PRO. NO. 20-01220 (SCC)

                        Plaintiff,

           v.

SALIL PRASAN MANILAL


                        Defendant.



                                  CERTIFICATE OF SERVICE

         KENNETH L. BAUM, of full age, pursuant to 28 U.S.C. § 1746, hereby certifies as

follows:


         1.     I am an attorney at law of the State of New York and a member of Law Offices of

Kenneth L. Baum LLC, attorney for Plaintiff, ICICI Bank UK PLC.


         2.     On September 23, 2020, this office served the Complaint of ICICI Bank UK PLC

to Determine Non-Dischargeability of Debt and Summons and Notice of Pretrial Conference in
an Adversary Proceeding via regular and certified mail, return receipt requested, at the following

address:



                             Mr. Salil Prasan Manilal
                             240 East 47th Street, Apt. 14D
                             New York, NY 10017




       I certify under penalty of perjury that the foregoing is true and correct.



                                                      /s/ Kenneth L. Baum
                                                      KENNETH L. BAUM

Dated: September 29, 2020




                                                 2
